   Case:18-06747-BKT13 Doc#:29 Filed:03/05/19 Entered:03/05/19 15:07:59                       Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 2 COURT
                                      FOR THE DISTRICT OF PUERTO RICO

IN RE:

JOSE ANTONIO OLMEDA MIRANDA                                       CASE NO. 18-06747-BKT
                                                                  CHAPTER 13
   DEBTOR(S)


                                       TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period is: 3 years

2. The liquidation value of the estate is $: To be determined

3. The general unsecured pool is $: 0.00



                         PLAN DATE: December 21, 2018              PLAN BASE: $54,000.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 3/5/2019
                      FAVORABLE                                       X UNFAVORABLE
  1. [X] FEASIBILITY 11 USC § 1325(a)(6):

   Debtor has the month of February in arrears.


  2. [X] FAILS DISPOSABLE INCOME TEST § 1325(b)(1)(B):

  At 341 meeting Debtor showed Amended Schedule I, but it has to be further amended since debtor has to
include one attachment of business income and expenses for his cafeteria Navarro's Cafe, which is
incorporated and another attachment of business income and expenses for his construction work.


  3. [X] FAILS LIQUIDATION VALUE TEST § 1325(a)(4):

  Schedule A/B disclose JA Constractor business equipment. Debtor to submit a list of equipment for this
business.


  4. [X] DOMESTIC SUPPORT OBLIGATION:

 • Post-petition payments § 1325(a)(8): Provide evidence of being current with DSO post -petition payment.
Debtor has a private agreement with recipient, Ana Rodriguez, by which debtor has to pay $400.00. Provide
evidence of DSO pos-petition payment from February until confirmation hearing date.


  5. [X] FAILS SECTION 1325(a)(9):

  • IRS Tax Returns: Debtor to provide evidence of having filed 2014 -2017 federal tax returns.
     Case:18-06747-BKT13 Doc#:29 Filed:03/05/19 Entered:03/05/19 15:07:59                                                            Desc: Main
                               Document
TRUSTEE'S REPORT ON CONFIRMATION             Page 2 of 2                                                                                Page 2


  [X] OTHER:

    1. Amend SOFA to disclose transfer of Jeep Cherokee, which has a BPPR secured claim. Debtor avers that
 he did not receive any funds. Debtor testified he transferred it to a lady that went to his business and debtor
 gave it to her because he could not pay it. He had evidence of some payments made by her, then allegedly the
 lady disappeared. The name of the transferee was Miriam Hernandez. Debtor does not know her address. 2.
 Amend SOFA to disclose transfer of 2017 Nissan Frontier owed to First Bank. Debtor averred he will provide
 relief from stay and delete surrender provision since he does not have the auto. The person to whom it was
 transferred is Jose Ramos and told debtor that he lives in Aguas Buenas. Debtor avers he transferred the auto
 to Mr. Ramos because debtor could not pay it. 3. Amend SOFA to disclose address in all entries of Navarro's
 Cafe at Part 11, Question 27 as Comunidad Navarro, Street No.1, #101, Gurabo, PR 00778. 4. Amend SOFA to
 disclose correct amount of gross income from his two businesses. The amended SOFA discloses net business
 income, per presiding officer's review of state tax returns. 5. Plan will provide relief from stay for BPPR auto
 loan. Amended plan has not been filed. Also, will provide relief from stay for First Bank's lease. 6. Schedule I
 discloses debtor's net business income in the amount of $1,1995.92. Clarify if this income is from both
 business. 7. 1. Plan does not provide for priority claim #3 by Department of Treasury. 8. 2. Debtor alleges he
 owes the IRS. Debtor to verify if he has priority debts and amend plan and Schedule E/F accordingly.


 NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
     are available to parties in interest at the Trustee’s Office.

                                                                                         /s/ Pedro R Medina
                                                                                         Pedro R Medina
 Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                          ALEJANDRO OLIVERAS RIVERA
                                                                                          Chapter 13 Trustee
                                                                                          PO Box 9024062, Old San Juan Station
                                                                                          San Juan PR 00902-4062
                                                                                         CMC - EN
